Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 11 January 2022 is acknowledged.  
In the reply, Applicant indicates that claims 1, 2, 4-8, 12-19, 22, 23 and 26-29 read on the elected species.  However, independent claim 1 and its dependents specifically requires a flywheel coupled to the rotor.  The elected species III is drawn to the  FIG. 7 embodiment of the rotary compressor which is disclosed and depicted as having outer rotor motor configuration without a separate flywheel. The rotor itself is configured to function as a flywheel (spec. page 9, lls. 11-16).  This is in sharp contrast to the non-elected embodiments disclosed in FIG.’s 4-7 which are configured as interior rotor motors with a separate flywheel.  For examination purposes, prior art that can be applied to the claims must be selected based upon whether a separate flywheel is present.  That is, prior art applied to claim 1 specifically requires a separate flywheel coupled to the rotor whereas art applied to independent claim 14 requires an outer rotor motor configuration with the rotor itself functioning as a flywheel. That is, no separate flywheel is required.   Therefore, claim 1 is not generic to all of the disclosed species.   Applicant may wish to consider amending independent claim 1 in a manner that would make it generic to all of the disclosed species.   
Claims 14-19 and 27-29 are drawn to the elected species and will be examined on the merits.  

Drawings
The drawings are objected to because the line and text quality in the reproduced drawings submitted is poor.  The text in at least FIG.’s 3, 8 & 10 is blurry and hard to read.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the limitation “the moment of inertia is selected to reduce amplitudes of speed variation, drive torque ripples over each compressor cycle, and rotational vibration of the compressor” is indefinite because it is not clear how one of ordinary skill in the art would determine the metes and bounds of the claim.  The claim recites that the moment of inertia reduces amplitude of speed variation, etc.. but there is no basis for comparison for the stated reduction.  That is, the term reduces in relative in nature and suggests a threshold or baseline for the reduction.  There would be an infinite number of compressor configurations that could be used to determine the recited parameters thereby rendering the scope of the claim indeterminate.  The specification at pages 11-13 discusses examples of a specific flywheel in accordance with FIG. 5, a non-elected species, with physical dimensions and stated shape but the disclosed characteristics are not being positively claimed herein.  Clarification and correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-17 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U. S. Patent No. 2013/0052056) in view of Cho et al.  (U. S. Patent Application Publication No. 2004/0184922 ).
As to claim 14, Kim discloses a rotary compressor (FIG. 1, Abstract, preamble limitation broadly considered applicable to any rotating compressor type) comprising: 
a motor 2 (para. 0030) having a rotor 30 and a stator 20 electromagnetically coupled to one another Id., wherein the rotor 30 at least partially surrounds the stator 20 and is rotatable relative to the stator 20 (FIG. 1, para. 0033, as shown and described); 
a compressor cylinder 11 (para. 0029); 
and a shaft 3 (para. 0032) rotatably coupled to the rotor 30. 

As to claim 15, once modified, Cho further teaches the rotary compressor is arranged as one of a single cylinder compressor and a twin cylinder compressor (FIG. 1, para. 0030, two rotary piston eccentric parts).
As to claim 16, Kim discloses the rotor 30 is shaped as a cup 31-33 around the stator 20 (FIG. 1, para. 0034, rotor is cup shaped as clearly shown).
	As to claim 17, Kim discloses the rotor 30 is sized and shaped to provide a desired rotational moment of inertia for the compressor (para. 0034, describing sizing the rotor so that it provides high torque values which inherently involves the rotoational moment of inertia, according to basic physics).
	As to claim 27, Kim is silent as to the motor being driven by an alternating current power supply without a BLDC drive.  However, Kim discloses a refrigeration compressor known to be installed in common HVAC systems that use conventional AC utility power.  With this in mind, the Examiner takes Official Notice that it would have further been obvious to one having ordinary skill in the art to power the motor of Kim with a AC power supply so that it can use conventional AC utility power.
	As to claim 28,  Kim discloses the compressor as a single cylinder compressor (para.0032).  Cho teaches a twin cylinder compression arrangement.  However, one of ordinary skill in the art would readily find it obvious to configure the compressor with either one or two cylinders depending upon desired performance characteristics. 
	As to claim 29, Kim discloses the rotor 30 includes an additional mass 31a (para. 0056, aluminum bar) configured to increase a moment of inertia of the rotor (an additional mass located as shown inherently increases the moment of inertia according to basic physics principles1).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U. S. Patent No. 2013/0052056) in view of Cho et al.  (U. S. Patent Application Publication No. 2004/0184922) as applied to claim 17 above, further in view of Ingham (U. S. Patent No. 3585874).
As to claims 18 and 19, the applied art is discussed above but is silent as to the moment of inertia is selected to reduce amplitudes of speed variation, drive torque ripples over each compressor cycle, and rotational vibration of the compressor, as recited in claim 18; and to provide an amplitude of speed variation for rotating components of the compressor and a torque variation within 0.1% of the mean rotating speed and torque, respectively, over a compressor cycle, as recited in claim 19.  Selecting the moment of inertia of a rotating component to reduce variations and balance the component is a common engineering problem.  It is generally well known that rotors operate as flywheels and that adding mass to the rotor changes its moment of inertia (see Footnote1 above).  In this regard, Ingham teaches a method of dynamically balancing a gear system that results in reducing variations in velocity and torque during a cycle (col. 1, lls. 3-25 & 55-60, inter alia) with the moment of inertia selected to provide the appropriate system kinetic energy in order to balance the system (as derived at col. 5, lls. 25-40).  Balancing the system is synonymous with reducing amplitudes of speed and torque variation in the manner claimed.   Therefore, Ingham evidences that the moment of inertia of a rotating component is a result effective parameter that is used in determining the kinetic energy of a rotating component of the system that serves to optimize the balance the system, i. e., reducing variations of speed and torque (col. 12, lls. 10-75 and col. 17, lls. 15-30).   In light of this evidence, Id., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawano (U. S. Patent Application Publication No. 2018/0216609) discloses a noteworthy outer rotor compressor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Refer to https://en.wikipedia.org/wiki/Moment_of_inertia